DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/138,903 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application’s claims disclose the same scope of the invention. For instance, regarding claim 1, the patent claims further disclose a gap in claim 4, multilayer dielectric layer in claim 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-32, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0033055) in view of Yeh et al. (US 10,475,762, hereinafter, Yeh.)
In regard to claim 21, in fig. 1, Watanabe discloses a semiconductor package 34 (para [0077]), comprising:
a metallic pad and leads 206/256 in a lead frame (para [0112], fig. 18); and
a semiconductor die on surface 266 (para [0132])including a semiconductor substrate (included in the die) attached to the metallic pad, and a conductor including a sacrificial fuse element 38/40 (para [0086], fig. 1) above the semiconductor substrate, the sacrificial fuse element being electrically coupled between one of the leads and at least one terminal of the semiconductor die. Watanabe, however, does not expressly disclose, wherein the semiconductor substrate forms an array of vias adjacent to the sacrificial fuse element.
Yeh, in fig. 1E, for example, discloses an analogous semiconductor package 100a, conductor T on a substrate 19. The substrate further includes vias 27adjacent to the conductor in order to provide electrical connection between the devices. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the vias as taught in order to take the advantage.
Regarding claim 22, the combination further discloses, wherein the vias extend from a first side of semiconductor die adjacent to the sacrificial fuse element through a thickness of the semiconductor substrate to a second side of the semiconductor die adjacent to the metallic pad. See Yeh’s fig. 1E.
Regarding claim 23, the combination further discloses, wherein the vias extend from a side of the semiconductor die adjacent to the metallic pad in a direction about perpendicular to the side of the semiconductor die adjacent to the metallic pad. See Yeh’s fig. 1E.

Regarding claim 24, the combination further discloses, wherein one or more of the vias have a round cross- section. See Yeh’s fig. 1E.
Regarding claim 25, the combination further discloses, wherein the vias form a patterned array in the semiconductor substrate. See Yeh’s fig. 1E.
Regarding claim 26, the combination discloses all of the claimed limitations. Yeh further discloses the vias covering part of the conductor except the exact value as currently claimed. Nevertheless the limitation is considered not to be a critical feature since it was described in the speciation as a critical feature. The area the vias cover can be adjusted. It is common in the art. 
Regarding claims 27-29, Yeh further discloses the vias comprises nitrogen, aluminum, low melting point.
Regarding claim 30, the combination further discloses a mold compound 288 covering the semiconductor die and the conductor, and partially covering the metallic pad and leads, with the metallic pad and the leads exposed on an outer surface of the semiconductor package. See Watanabe’s fig. 24 and para [0136].)
Regarding claim 31, the fuse as disclosed by Watanabe is capable to function as an open circuit in an overcurrent condition.
Regarding claim 32, the combination further discloses wherein the conductor is a metal conductor, wherein the sacrificial fuse element is a portion of the metal conductor with a narrowed cross section. See Yeh’s fig. 1.
Regarding claim 34, the combination further discloses a wire 316 bond between the one of the leads and the conductor. See Watanabe’s fig. 24.
Regarding claim 38, the combination further discloses wherein the semiconductor substrate is formed from a silicon/polysilicon, a common material for a semiconductor substrate. See yeh’s fig. 1A.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Yeh as applied to claim 21 above, and further in view of Jocson et al. (US 2022/0068770, hereinafter, Jocson.)
In regard to claim 33, the above combination discloses all of the claimed limitations including the conductor, except, wherein the conductor is multiple metallization layers. Nevertheless, multi-layer metals are widely used in conduction pads, contacts, and conductor devices since they provide better electrical conduction. For instance, Jocson, in figs. 1-2, for example, discloses an analogous semiconductor package 200 (para [0034]) including a conductor element 100 (para [0030]). The element 100 includes multi metal layers 102/104 (two or more layers of metal, para [0032].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the multi-metal elements as taught in order to take the advantage.
Allowable Subject Matter
Claims 35-37 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not show the leads include first terminal and a second terminal, with a load current path through the semiconductor package being between the first terminal and the second terminal, the load current path including, in series, the conductor and the semiconductor die. And a multilayer dielectric between the sacrificial fuse element and the semiconductor substrate, wherein the array of vias extend within the multilayer dielectric.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, PARK et al., US 2017/0278833; and Watanabe (US 2017/0033055.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814